Citation Nr: 0201687	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  95-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 20 
percent for polyarthritis for the period from July 5, 1994, 
to April 19, 1999, and to a rating in excess of 40 percent 
thereafter.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected polyarthritis.

3.  Entitlement to service connection for adjustment disorder 
with depressive features, claimed as nervous disorder due to 
undiagnosed illness.

4.  Entitlement to service connection for alopecia with 
seborrheic dermatitis of scalp, claimed as hair loss due to 
undiagnosed illness.

5.  Entitlement to service connection for gastroenteritis, 
claimed as gastrointestinal symptoms and diarrhea due to 
undiagnosed illness.

6.  Entitlement to service connection for lichen planus, 
claimed as skin rash due to undiagnosed illness.
7.  Entitlement to service connection for vasomotor rhinitis, 
paroxismal nocturnal dyspnea, and bronchitis, claimed as 
respiratory signs and symptoms and sleep disturbance due to 
undiagnosed illness.

8.  Entitlement to service connection for postoperative 
mandible torus reduction, claimed as hyperkeratotic lesion 
due to undiagnosed illness.

9.  Entitlement to service connection for neurologic signs 
and symptoms, night sweats, and erectile dysfunction claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.  Further, the record reflects that he had over 
37 years of inactive service with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Among other things, this decision denied service 
connection for hypertension, and granted service connection 
for migrating polyarthritis.  This decision also assigned a 
rating of 60 percent for the polyarthritis, effective 
December 13, 1991, and a 20 percent rating effective July 5, 
1994.  However, the veteran's Notice of Disagreement only 
contested the reduction to 20 percent, and did not express 
disagreement with the initial 60 percent rating.  
Consequently, the Board will not address whether the veteran 
was entitled to a rating in excess of 60 percent for the 
period from December 13, 1991, to July 5, 1994.  See 
38 C.F.R. §§ 20.200, 20.201; see also AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993)) (a claimant may expressly limit his appeal 
to entitlement to a particular disability rating which is 
less than the maximum rating available for a service-
connected disability, thereby removing the Board's authority 
to adjudicate entitlement to a higher rating.).  

A 40 percent rating was subsequently assigned for the 
polyarthritis by a January 2000 rating decision, effective 
April 20, 1999.  The veteran has indicated that he feels that 
he is entitled to a rating in excess of 40 percent.

The RO in Winston-Salem, North Carolina, currently has 
jurisdiction over the veteran's claims file.

The veteran provided testimony at personal hearing conducted 
before personnel at the RO in June 1995, and before the 
undersigned Board Member in August 2001.  Transcripts of both 
hearings are of record.

The veteran's claims of entitlement to service connection for 
disabilities due to an undiagnosed illness is addressed in 
the REMAND portion of this decision.

As an additional matter, the record reflects that the veteran 
had also perfected an appeal on the issue of entitlement to a 
total rating based upon individual unemployability (TDIU).  
However, the veteran withdrew this issue at his June 1995 
personal hearing.  Nevertheless, he indicated that he wanted 
to claim TDIU at his August 2001 hearing.  Accordingly, this 
matter is referred to the RO for appropriate action.
FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
on the instant case has been completed.

2.  The evidence on file reflects that the veteran's 
polyarthritis has been manifested by pain in multiple joints 
of varying degrees of severity.  He has also received 
continuous medical treatment for this disability.

3.  The competent medical evidence for the period from July 
5, 1994, to April 19, 1999, reflect that, despite the 
veteran's complaints of pain, he had good range of motion of 
his joints and was doing well with treatment.  Further, the 
medical evidence does not show that his polyarthritis was 
manifest during this period by symptoms productive of 
definite impairment of health, objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year.

4.  On April 20, 1999, the veteran was transported via 
ambulance to emergency room treatment due to right ankle pain 
attributed to his service-connected polyarthritis.

5.  By a July 1999 statement, and at an October 1999 VA 
medical examination, the veteran reported that since April 
1999 he had been transported to the hospital on five 
occasions via ambulance and automobile for emergency 
treatment of his polyarthritis.

6.  The medical records for the period from April 20, 1999, 
reflect that the veteran's polyarthritis has been manifested 
by pain, limitation of motion of the joints affected, and 
that he has had periods of remission and exacerbations.

7.  Medical records beginning in March 2000 note that the 
veteran showed improvement with new medication.

8.  The medical records for the period from April 20, 1999, 
do not show that the veteran's polyarthritis is manifest by 
symptoms such as weight loss and anemia that are productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times per year or a lesser 
number over a prolonged period, or constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.

9.  The veteran's service medical records, as well as the 
medical evidence from his first post-service year, do not 
show that he had diastolic pressure that was predominantly 
100 or more; that systolic pressure was predominantly 160 or 
more; or that the veteran had a history of diastolic pressure 
predominantly 100 or more which required continuous 
medication for control; however, the first medical finding of 
hypertension was in December 1991, several months after 
service, when the veteran had elevated blood pressure 
readings, to include 190/102, in association with medical 
treatment he had received for his service-connected 
polyarthritis; he received medication for his elevated blood 
pressure which was brought under control, and the anti-
hypertensive medication was discontinued.

10.  Additional post-service medical records show sporadic 
elevated blood pressures with a diagnosis of hypertension 
beginning in the mid-1990s.

11.  The medical evidence is in relative equipoise as to 
whether the veteran's current hypertension was manifested to 
a degree of 10 percent within one year of service and is 
linked to his current hypertension.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for polyarthritis for the period from July 5, 
1994, to April 19, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002-5009 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 40 percent for 
polyarthritis as of and since April 20, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5002-5009 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  Hypertension is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.104, Diagnostic Code 7101 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran examinations in relation to both claims.  The RO 
also advised the veteran of the evidence necessary to 
substantiate these claims, including the requirements for a 
grant of service connection and the applicable criteria for 
higher disability ratings for his polyarthritis.  Further, 
the veteran has not identified any pertinent evidence that 
has not been obtained or requested by the RO.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.

The Board further notes that while the explicit provisions of 
the VCAA were not before the RO when it adjudicated the 
matter below, the record reflects that the RO considered all 
of the relevant evidence of record and all of the applicable 
law and regulations in the prior decisions in this case, and 
the Board will do the same in this decision.  Moreover, for 
the reasons stated above, the Board has determined that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  Accordingly, the appellant was not 
prejudiced by the Board's decision to proceed with appellate 
review of the instant case.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Polyarthritis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).
The veteran's polyarthritis has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5002-5009.  (A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.).

According to Diagnostic Code 5009, certain types of arthritis 
not otherwise specified in the VA ratings schedule, such as 
polyarthritis, are to be rated as rheumatoid arthritis under 
Diagnostic Code 5002.

Under Diagnostic Code 5002, rheumatic arthritis as an active 
process warrants a 20 percent rating when the diagnosis is 
well established and there are one or two exacerbations per 
year.  A 40 percent rating is warranted for the presence of 
symptoms productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  A 60 percent rating requires symptoms such as 
weight loss and anemia that are productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times per year or a lesser number over a 
prolonged period.  A 100 percent rating requires 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.


Background.  The veteran's service medical records show no 
diagnosis of polyarthritis during active service.  Further, 
on a June 1973 Report of Medical History from June 1973, the 
veteran indicated that he had never experienced painful or 
swollen joints.  However, on a May 1991 Report of Medical 
History, he indicated that he had experienced swollen or 
painful joints. 

On a July 1992 VA Form 21-526 (Application for Compensation 
or Pension) the veteran claimed entitlement to service 
connection for arthritic symptoms, etiology unknown.  He also 
identified private medical treatment for this disability in 
1991 and 1992, and records were subsequently requested from 
these facilities.

Various private and VA medical records are on file, as well 
as records from the Social Security Administration (SSA), 
which, together, cover a period from 1986 to 2000.  These 
records reflect treatment for polyarthritis on various 
occasions.

Records from 1986 and 1990 note treatment for bilateral elbow 
pain, which was attributed to tennis elbow.  No findings of 
polyarthritis were made in either 1986 or 1990.

Records from December 1991 reflect that the veteran sought 
emergency medical treatment for right ankle pain.  However, 
X-rays taken at that time were normal.  He was eventually 
seen by an orthopedic surgeon who relieved the pain with a 
steroid injection after an extensive evaluation.  Several 
days later he developed left arm aching which lasted several 
hours.  He had two episodes of this, and there was no change 
of the aching with arm movement or with exertion.  Also, he 
had a similar episode with the right arm, and then noticed 
left upper leg followed by right upper leg discomfort which 
did respond to movements of his leg.  

Records from March 1992 note that the veteran had been 
recently diagnosed with rheumatoid arthritis, for which he 
was placed on Prednisone, Feldene, Cytotex, and Percocet.  It 
was noted that he had terrific pain in his right upper 
extremity, from the elbow down to his hand, with numbness in 
the hand area of the radial nerve distribution.  Records from 
later that same month show an impression of recurrent flares 
of probable rheumatoid arthritis with a positive ANA of 
1:160.  It was noted that he was under control with 
relatively high doses of steroid therapy, but did not respond 
well to the alternate-day Prednisone therapy for steroid-
sparing affect, which it was noted had been tried in the 
past.  

In May 1992, the veteran was treated for a severe attack of 
arthritis, in his left wrist and hand.  He also described 
migratory-type symptoms in his neck and other tissue areas 
over the last few weeks.  Physical examination showed a 2+ 
active synovitis in the left wrist with moderate to severe 
tenderness.  Multiple metacarpophalangeal (MCP) and proximal 
interphalangeal (PIP) joints in that hand were tender.  

Records from July 1992 show an examination due to recent new 
onset of inflammatory arthritis, intermittent; e.g., ankle, 
wrist, etc.  Among other things, examination showed active 
synovitis at different times.  Diagnosis was palindromic 
rheumatism versus atypical rheumatoid arthritis.

In August 1992, the veteran complained of recurrent swelling 
in his hands, MCPs, and wrists.  Impression following 
examination was inflammatory synovitis, palindromic 
presentation likely for rheumatoid arthritis.

The veteran underwent a VA orthopedic examination in 
September 1992.  It was noted that the veteran's medical 
history was essentially unremarkable until his recent service 
in the Persian Gulf War where he developed transient episodes 
of arthritis.  Regarding his current symptoms, the veteran 
complained of periodic pain and stiffness in multiple joints 
ranging from his fingers, wrists, shoulders, and ankles.  His 
symptoms came and went, worse on some days than others.  
Further, he could not definitely state that any single 
medication was definitely helping him at the time of the 
examination.

On examination, all of the veteran's distal interphalangeal 
(DIP) and interphalangeal (IP) joints of the fingers, as well 
as the IP joints of the thumbs, wrist, shoulder, and ankle 
joints were normal in appearance.  There was no swelling, 
erythema, warmth, or deformity.  Moreover, the finger joints 
were found to have full range of motion, although there was 
some pain with flexion "with all diffuse and non-specific."  
The veteran's fingers, wrists, and shoulders were found to 
have full range of motion without limitation, as was the 
ankle.  He was also found to have a normal gait without 
deformity.  Neurological examination was unremarkable.  
Additionally, the veteran was found to have +5/5 motor 
strength in all muscle groups.  No significant pathology was 
demonstrated on X-rays of the veteran's shoulders, hands and 
wrists, and ankles.

Based on the foregoing, the examiner diagnosed transient 
migratory polyarthritis of unknown etiology.  Further, the 
examiner stated that he could not make any more definitive 
comment about the veteran's problem.  The examiner noted that 
the veteran had seen multiple physicians, had multiple and 
numerous studies, and had been treated with multiple 
medications.  However, he still had no clear diagnosis.   The 
examiner also noted that X-rays did not show signs of 
degenerative joint disease.  Moreover, the examiner commented 
that it was difficult to make an assessment as to the degree 
of disability.  The examiner noted that they had no real 
diagnosis, and that the veteran was to continue seeing his 
civilian doctors and receive treatment.  The examiner also 
noted that he told the veteran that they should basically 
wait and see how he did, that this might all resolve and the 
veteran might do well and nothing could come of this.  If his 
problems worsened, and a diagnosis was established by his 
outside physician, he should then contact VA and receive 
treatment, or at least provide them with the details of the 
outside diagnosis, treatment, etc.  It was also recommended 
that a rheumatologist should review the outside medical 
records, as well as the laboratories and X-rays obtained in 
conjunction with this VA medical examination.

On a September 1992 VA Persian Gulf examination, it was noted 
that musculoskeletal evaluation showed no atrophy, and that 
the veteran was well-developed.  His muscle strength was 
found to be 3-4/4 for all major muscle groups.  Also, his 
grips were 3-4 bilaterally.  Evaluation of the extremities 
revealed no swollen joints.  He did have some stiffness to 
range of motion of his hips, ankles and knees.  There were no 
deformities.  However, he did have mild crepitus in both 
knees and the left ankles.  There were no nodule formations 
of the hands, fingers or wrists and no deformities.  
Impressions following examination included rheumatism by 
history; and arthritis syndrome, probably early rheumatoid 
arthritis.
Records from October 1992 note that the veteran had mildly 
active synovitis in the PIPs, MCPs, and wrists.  He did have 
pretty good range of motion of the elbows, shoulders, knees, 
and ankles.  Impression at that time was rheumatoid 
arthritis, functionally Class II-III.

Records from January 1993 noted that examination showed 
remarkably little MCP and wrist synovitis.  There was good 
range of motion of the hands, wrists, elbow, shoulders, hips, 
knees, and ankles.  

In March 1993, examination showed mild PIP, MCP, and wrist 
enlargement, with minimal tenderness.  There was good range 
of motion of the wrists, elbows, shoulders, hips, knees, and 
ankles.

Records from June 1993 noted PIP prominence, minimal PIP, and 
wrist tenderness.  There was good range of motion of the 
elbows, shoulders, knees, and ankles.  Impression was 
rheumatoid arthritis on Solganal, functionally Class II.  
However, it was noted that the veteran had increased fatigue 
and stiffness.

A March 1994 decision by an SSA Administrative Law Judge 
(ALJ) determined that the veteran was entitled to a period of 
disability commencing July 31, 1992, and to disability 
insurance benefits under the Social Security Act.  The 
decision found, in part, that the veteran had a high school 
education and had not engaged in any substantial gainful 
activity since July 31, 1992.  Further, the veteran was found 
to have the following impairments which were considered to be 
"severe" under the Social Security Act and Regulations: 
rheumatoid arthritis; myalgias; joint pain; and fatigue.  
These impairments prevented the veteran from lifting more 
than 5 pounds, sitting or standing for prolonged periods of 
time, or walking long distances.  Also, he was limited by 
pain, fatigue, and the need to take periodic rests.  Overall, 
it was determined that these impairments had resulted in 
residual functional capacity for less than sedentary work.  
In support of these findings, the ALJ cited to medical 
records dated from January 1992 to June 1993.  

Records from May 1994 showed minor MCP and wrist tenderness.  
No particular synovitis.  Further, there was good range of 
motion of the elbows and shoulders.  However, there was 
mildly decreased grip strength on either side.  Also, there 
was good range of motion of the knees and ankles.  Impression 
was rheumatoid arthritis Class II.  Moreover, the physician 
conducting the evaluation stated that the veteran was stable 
and had done pretty well.

In June 1994, the veteran underwent a VA arranged examination 
by a physician who apparently specialized in internal 
medicine and rheumatology.  This examiner noted, in part, the 
veteran's history of having the onset of joint pain in April 
1991 in the ankles, wrists, and shoulders.  At the time of 
the examination, the veteran had mild achy joints daily plus 
fatigue.  He did not recall ever having swelling in his 
joints.  His ankles and wrists were his most symptomatic 
joints.   In addition, it was noted that his current 
medications were gold shots and Limbitrol.  

On examination, it was noted that the veteran looked rather 
tense.  Examination of his heart, lungs, and abdomen was 
unremarkable.  With regard to the veteran's musculoskeletal 
system, there was no swelling or tenderness or limitation of 
motion in his wrists, ankles, metatarsal phalangeal (MTP) 
joints, or any part of his feet.  Also, his PIP joints, MCP 
joints, elbow, shoulders, and knees were found to be 
unremarkable.  It was noted that X-rays taken of the 
veteran's chest, hands, and wrists in June 1994 were reported 
as normal.  X-rays of the ankles and feet showed hammertoe 
deformities, but otherwise normal.  A sedimentation rate from 
June was 3.  A thyroid stimulating hormone (TSH) was normal, 
and a rheumatoid factor was negative.  Further, a urinalysis 
was also normal.  A complete blood count (CBC) and SMAC 
showed no significant abnormalities.  In addition, an 
antinuclear antibody and a C-ANCA were both negative.

Based on the foregoing, the examiner stated that he could 
find no evidence by physical examination or laboratory 
studies of rheumatoid arthritis.  Therefore, the examiner 
suspected that either the veteran had never had rheumatoid 
arthritis or the gold shots were working very well.  The 
examiner saw no sign of any significant arthritis or systemic 
connective tissue disorder.  Furthermore, the examiner stated 
that if review of the old records did not document the 
finding of any objectively swollen joints, he would have to 
conclude that the most likely cause of the veteran's symptoms 
was psychiatric in nature.

Service connection was granted for polyarthritis by an 
October 1994 rating decision.  It was noted that arthritis 
was a chronic disease with a one year presumptive period 
under the provisions of 38 C.F.R. § 3.309, and that because 
the arthritis had onset within one year of release from 
active duty, service connection was warranted.  A 60 percent 
rating was assigned from December 13, 1991, and a 20 percent 
rating from July 5, 1994.  It was noted that the 60 percent 
rating represented less than constitutional manifestations 
associated with active joint involvement totally 
incapacitating but severe impairment of health and severely 
incapacitating exacerbations occurring 4 or more times a 
year.  It was further noted that the 20 percent rating 
represented one or two exacerbations per year.  Although 
there was no evidence of actual exacerbations from July 1993 
to July 1994, there was evidence of continued gold shots 
which supported the conclusion that there was active disease 
even without exacerbations or limited joint motion.

Records from November 1994 noted that the veteran's hands and 
wrists looked very good.  There was mild enlargement of the 
right first MCP.  Also, there was good range of motion of the 
wrists, elbows, and shoulders.  However, there was mildly 
decreased grip strength, right greater than left.  Further, 
there was good range of motion of the hips, knees, and ankles 
with minimal tenderness left side.  Impression was rheumatoid 
arthritis, functionally Class I.  It was noted that the 
veteran continued to do very well, but had a fair amount of 
pain in his ankles of unclear etiology.  There were no 
physical symptoms to correlate with this.

At the June 1995 personal hearing, the veteran indicated that 
his polyarthritis affected his feet, ankles, wrists, fingers, 
shoulder, and hips.  He testified that his major problem was 
pain, and that the pain would result in limitation of motion 
of the affected joints.  Further, he indicated that the pain 
would increase with use, including walking and standing.  He 
also noted that driving affected his wrist.  In addition, he 
indicated that he had problems with grip strength.  He 
testified that he had intermittent pain with his shoulders, 
but that pain was always present in his wrist, feet, and 
ankles.  While the medication Darvocet helped to reduce the 
pain, it did not eliminate it.  He noted that he used 
Darvocet on an as needed basis.  He also used Tylenol.

Later in June 1995, the veteran underwent a new VA arranged 
examination by the same physician who conducted the June 1994 
examination.  The examiner noted that the prior examination 
was generally unremarkable, and that he could find no 
evidence of rheumatoid arthritis.  At the time of the June 
1995 examination, the veteran reported that his generalized 
joint pains were about the same, although his feet and ankles 
might be a little worse than they were.  He still had no 
joint swelling.  He had noticed that driving his car made his 
symptoms worse.  Overall, his wrists, ankles, and hands were 
his most painful joints.  Additionally, it was noted that he 
gave a history of cortisone shots in his wrists and ankles in 
1992, but none since then. 

On examination of the veteran's joints, it was noted that he 
did seem to have some minimal bony prominence of some of his 
PIP and DIP joints, which suggested some mild osteoarthritis.  
However, there was no increased synovium to suggest 
rheumatoid disease.  Further, examination of the veteran's 
wrists, elbows, shoulders, knees, hips, and ankles were 
normal with no swelling, tenderness, or limitation of motion.  
Based on the foregoing, the examiner stated that he could 
still find no evidence of rheumatoid arthritis. 

Records from October 1995 note that the frequency of the 
veteran's gold shots had been decreased to every 8 weeks.  It 
was noted that the veteran had had increased pain with this, 
but no swelling.  He still had some stiffness, and was having 
leg cramps.  On examination, it was noted that the hands and 
wrists looked good without active synovitis.  Also, he was 
found to be mildly tender in the MCPs, wrists.  There was 
good range of motion of the elbows, shoulders, knees, and 
ankles.  Impression was rheumatoid arthritis, functionally 
Class II.  Moreover, it was noted that the veteran had a lot 
of pain, but the physician could not correlate this with 
swelling and inflammation.

Subsequent records from January 1996 note that the veteran 
the veteran had been doing reasonably well since his last 
visit, but still had diffuse pain, and was, perhaps, a little 
stiffer and had more pain than last time.  It was noted that 
he had been given a gold shot a week earlier, but had not had 
one in 3 months.  It was also noted that he was using 
Darvocet and Tylenol.  Examination showed no synovitis in the 
hands or wrists.  Additionally, there was good range of 
motion of the elbows, shoulders, hips, knees, and ankles, 
although it was noted that the veteran looked stiff.  
Impression was history of rheumatoid arthritis, not very 
active.  However, the veteran had had persistent stiffness 
and pain.  
Records from December 1997 noted that the veteran had a 
history of rheumatoid arthritis, and that he continued to do 
well.  It was noted that he really had no new complaints.  He 
did complain of generalized mild aching.  Examination showed 
musculoskeletal to be normal without active synovitis, 
deformity, or edema.  There was also full range of motion.  
Impression was rheumatoid arthritis Class I, with no activity 
seen.  

In March 1999, the veteran was evaluated for dyspnea and 
chest pain.  Further, it was noted that he had had 
approximately one month of left arm and shoulder aching 
sensation which lasted days at a time.  It was also noted 
that this discomfort clearly changed with body movement.  
Examination of the extremities revealed no cyanosis, 
clubbing, or edema.  Pulses were 2+ bilaterally.  Moreover, 
muscles revealed no atrophy.

On April 20, 1999, the veteran was transported via ambulance 
to a private hospital with an acute onset of right ankle 
pain.  Examination of the extremities revealed full range of 
motion without deformities, no pre-tibial edema, no calf 
tenderness.  Also, there was no clubbing, cyanosis, or 
petechiae.  However, the right ankle was found to be 
diffusely tender without edema, erythema.  It was warm to 
touch.  

Additional medical records dated April 20, 1999, noted that 
the veteran was in a wheelchair.  Examination showed the 
right ankle to be swollen, painful, red, and quite tender 
laterally mainly.  He also had pain on range of motion.  
Impression was acute right ankle swelling and monarthritis 
with a history of rheumatoid arthritis which had been 
quiescent.  It was noted that this could be an activation of 
the rheumatoid arthritis or could be a crystal disease, less 
likely septic arthritis.  

Records from May 1999 noted that the veteran had inflammatory 
polyarthritis with a marked flare-up back when he was seen a 
few weeks earlier.  These records noted that the condition 
was substantially better.  However, the night before he 
started hurting in his wrists, and both wrists were currently 
painful.  It was noted that the veteran was given a steroid 
pack for swelling in his hand a week earlier, and he had been 
off of that since the day before.  Examination showed both 
wrists to be tender, the left greater than the right, 
minimally swollen on the left side.  However, there was good 
range of motion of elbows, shoulders, knees, and ankles.  
Impression was inflammatory arthritis with recent severe 
flare and ongoing problems.  Further, it was stated that this 
looked inflammatory, and was compatible with the veteran's 
history of rheumatoid arthritis.  

Subsequent records from June 1999 note that the veteran 
continued to struggle with pain and swelling which was 
migratory.  It was noted that his left shoulder was now 
severely involved.  Also, he had had right 4th PIP, left 3rd 
MCP, left 1st CMC, and left hip anteriorly.  He was using 
Prednisone 10 every other day and Celebrex 100 mg bid., but 
this did not seem to help him from flaring.  Examination 
showed tenderness of the left shoulder.  In addition, it was 
noted that he might have a small effusion.  He had poor range 
of motion, internal rotation, abduction, and external 
rotation.  Examination of the hands and wrists revealed mild 
swelling of the right 4th PIP with tenderness.  However, he 
did have good range of motion in the hips, knees, and ankles.  
Further, he ambulated without assistance.  There was 
minimally mild apparent stiffness.  The impression was 
inflammatory polyarthritis.  The examiner opined that 
seronegative rheumatoid arthritis was more likely a 
palindromic form of rheumatoid arthritis.  It was also noted 
that there was documented inflammation in the past without 
crystal disease.  

Records from July 1999 note complaints of right shoulder 
pain.  Examination showed poor range of motion of the right 
shoulder.  It was also noted that the right shoulder was 
slightly tender, but not clearly swollen.

Also in July 1999, the veteran submitted a statement 
contending that he should be rated no less than 60 percent 
for his polyarthritis.  He asserted that he had been 
transported to a private hospital on five occasions since 
April 1999 by ambulance and private automobile.

Records from September 1999 note that the veteran was doing 
pretty well overall since his last visit.  His right shoulder 
was better, but still painful at times.  In addition, his 
right wrist was a bit painful.  Examination showed mildly 
reduced range of motion of the right shoulder, which was 
slightly tender but not swollen.  Similarly, the right wrist 
was slightly tender but not swollen.  Further, he had good 
range of motion of the knees and ankles.  It was noted that 
he ambulated without assistance or device.  Impression was 
rheumatoid arthritis, Class II.  Additionally, it was 
reiterated that, overall, he had done pretty well.

Later in September 1999, the veteran was treated for severe 
right 1st toe pain and persistent right shoulder discomfort 
of a couple days duration.  Examination showed decreased 
range of motion of the right shoulder throughout.  Also, he 
was found to have moderate tenderness of the right 1st MTP 
with mild swelling.  However, there was no warmth.  
Impression was rheumatoid arthritis, increased activity.

The veteran underwent a new VA arranged examination of his 
polyarthritis in October 1999.  At this examination, the 
veteran reported that he first experienced polyarthritis in 
his right shoulder in 1991, and since that time he had 
experienced migrating attacks of arthritis in various joints, 
particularly both hips, both hands, both feet, right ankle, 
and both shoulders.  When he had these attacks, they would 
come suddenly and many times were excruciating.  He already 
had to go to the emergency room five times that year because 
of severe pains in various joints.  In addition, he reported 
that when an attack occurred these joints became hot, but not 
reddened or swollen.  It was noted that he was being followed 
by a rheumatologist, and was currently taking the medications 
Celebrex and Prednisone.  Further, he had had five injections 
of Prednisone during the past year in different areas.  He 
reported that the steroid medication was last raised in 1993 
or 1994, but he was not sure.  He indicated that the attacks 
caused him pain, weakness, stiffness and inflammation, 
fatigue, and a lack of endurance.  However, he could not 
identify anything that caused these flare-ups.  When they 
occurred, they would usually last a day or two, and would 
cause his problems with all daily activities.  He had no 
constitutional symptoms with his joint condition.  It was 
noted that he was treated with rest and medication.  He had 
had no prosthetic implants.  It was further noted that the 
veteran was able to brush his teeth, dress self, shower, 
cook, walk, drive car, shop, take out trash, and climb stairs 
when he did not have an attack.  When he did have an attack, 
he could not shower, dress himself, or walk.  It was noted 
that he never tried to push mow a lawn or garden because of 
his condition.  It was also noted that he did not require any 
assisted device or brace.

On examination of the lower extremities, the length was found 
to be the same in both legs.  The veteran's gait was found to 
be normal.  Examination of the feet revealed no sign of 
abnormal weight bearing.  At the time of the examination, the 
veteran had no limited function of standing and walking.  He 
did have a fallen elevation of 100 degrees bilaterally; a 
backward elevation of 30 degrees bilaterally; abduction of 90 
degrees in the right shoulder; abduction of 110 degrees in 
the left shoulder; adduction of 30 degrees, bilaterally; 
external rotation of 90 degrees; and internal rotation of 40 
degrees.  The veteran was found to have tenderness over the 
shoulder, but no pain, redness, or swelling.  There was no 
particular fatigue, but there did seem to be some weakness 
especially in the right shoulder.  No other joints showed any 
ankylosis, pain, or lack of movement against gravity.  
Examination of the feet revealed no abnormalities, no break 
down, and no abnormal weight bearing pattern.  Examination of 
the ankles revealed no local changes, and range of motion 
testing showed dorsiflexion of 20 degrees, plantar flexion of 
30 degrees, inversion of 30 degrees, and eversion of 20 
degrees.  Further, there were no local changes in the hips.  
Range of motion testing showed flexion of 100 degrees, 
extension of 30 degrees, abduction of 40 degrees, adduction 
of 20 degrees, internal rotation of 40 degrees, and external 
rotation of 50 degrees.  Moreover, there were no local 
changes in the hands, and there was normal range of motion 
throughout.

Based on the foregoing, the examiner concluded that the 
veteran had migrating polyarthritis.  It was noted that the 
veteran reported that he had had various blood tests, but 
none of these were positive for any of the various rheumatoid 
factors.  It was also noted that he had had X-rays that were 
normal.  Nevertheless, he continued to have sudden attacks of 
arthritis in various joints, especially his hips, hands, 
feet, right ankle, and shoulders.  He could not tell what 
precipitated these attacks.  When an attack occurred, he 
would usually be in bed for several days.  Additionally, it 
was noted that he took medication regularly and had to go to 
the emergency room or his doctor frequently to get injections 
of Cortisone in the joints that were flaring up.  The 
prognosis for this was poor.  Furthermore, the examiner 
stated that most findings except for the shoulder were 
subjective.

In November 1999, the veteran was treated for complaints of 
severe left wrist pain of a couple days duration.  
Examination showed the wrist to be very tender, minimally 
swollen, and warm.  Additionally, there was pain on range of 
motion.  Impression was rheumatoid arthritis with flare.

Records from December 1999 note that the veteran continued to 
do poorly with his rheumatoid arthritis, and required 
increase in steroids.  Further, he was hurting severely in 
the left hip, and had increased pain in his shoulders, hands, 
arms, and hip.  On examination, it was noted that he was in 
mild distress, and that he walked with a limp.  He was found 
to have marked left trochanteric tenderness to palpation.  
Moreover, he had pretty good range of motion of the hips.  
There was mild wrist tenderness in his hands and wrist.  He 
also had mildly reduced range of motion of the shoulders.  
Impression included rheumatoid arthritis.  It was commented 
that he had had a palindromic variety, but was a lot more 
active.  Additionally, the left hip pain appeared to be 
trochanteric bursitis.

Records from January 2000 note that the veteran had been 
doing poorly since his last visit.  It was noted that his 
Prednisone had been temporarily bumped up, but the veteran 
denied significant benefit.  His hands and wrists were noted 
as probably giving him the most trouble.  Additionally, his 
shoulders and feet were painful.  Examination of the hands 
and wrists revealed mild synovitis across the PIPs, MCPs, and 
wrists with mild tenderness.  He did have good range of 
motion of the elbows, shoulders, knees, and ankles.  The 
diagnostic impression was rheumatoid arthritis, Class III.  
It  was also noted that the veteran had poor control of his 
symptoms.

It was reported in a February 2000 private medial statement 
that the veteran had rheumatoid arthritis, with more activity 
recently.  He was noted as being a Class III patient with 
extensive involvement of the hands, wrists, hips, knees, and 
feet.  Further, it was stated that the veteran was not 
employable at the current time, and really had not been in 
the last year.  It was recommended that the veteran restrict 
himself to sedentary or light duty activity to avoid 
exacerbating the arthritis.  Additionally, it was noted that 
he was under treatment with several potent medications, and 
had to be monitored on a monthly basis.  

Also in February 2000, the veteran was treated for complaints 
of bruising.  It was noted that he had developed a large 
bruise in the medial right knee, a couple of bruises in both 
of his feet and right hip, and even his abdomen.  The veteran 
recalled no trauma to any of these areas.  On examination, it 
was noted that his hands and wrists looked pretty good.  He 
was also found to have good range of motion of the elbows, 
shoulders, knees, and ankles.   He did have some pain on 
range of motion in the right hip, and complained of anterior 
pain with ambulation.  Impressions included rheumatoid 
arthritis, Class III.  Additionally, it was stated that the 
right hip pain was probably arthritic.

Records from March 2000 note that the veteran had been on 
Arava for over 3 months.  It was noted that he had done 
pretty well without major flare-ups.  It was also noted that 
he frequently wore wrist splints, to include at night.  
Additionally, he took the medications Prednisone and Tylenol, 
but avoided Darvocet.  On examination, it was noted that his 
hands and wrists looked good, and were without active 
synovitis.  There was minimal tenderness.  There was good 
range of motion of the elbows, shoulders, hips, knees, and 
ankles.  Impression was inflammatory polyarthritis believed 
to be rheumatoid arthritis.  Also, it was emphasized that the 
veteran was doing better.  

Records from July 2000 note that the veteran had been on 
Arava for over 6 months, and that he had done reasonably well 
on this.  It was also noted that the amount of his Prednisone 
had been reduced.  He did have the occasional flare-up, but 
it lasted only a day or two.  Examination showed good range 
of motion without active synovitis in the hands and wrists.  
There were no nodules on the elbows, and it was noted that 
the veteran was able to ambulate without assistance or 
device.  Impression was rheumatoid arthritis, Class II.  
Further, it was noted that he was doing better overall.

A.  July 5, 1994, to April 19, 1999

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his polyarthritis for 
the period from July 5, 1994, to April 19, 1999.

The Board acknowledges that the medical records from this 
period, as well as the veteran's own statement, reflect that 
his polyarthritis was manifest by pain in multiple joints.  
Further, he received continuous medical treatment for the 
disability during this period.  Thus, the disability was in 
an active process, and the diagnosis was well established.  
However, the Board finds that this corresponds to the 
criteria for the current rating of 20 percent under 
Diagnostic Code 5002.

The competent medical evidence for the period from July 5, 
1994, to April 19, 1999, does not show that his polyarthritis 
was manifest during this period by symptoms productive of 
definite impairment of health, objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year.  As detailed above, 
the medical records during this period  routinely found that, 
despite the veteran's complaints of pain, he had good range 
of motion of his joints and was doing well with treatment.  
His polyarthritis was described as being Class I on several 
occasions during this period.  Moreover, the June 1994 VA 
arranged examination showed no evidence of swelling or 
tenderness or limitation of motion in the veteran's wrists, 
ankles, MTP joints, or any part of his feet.  Also, his PIP 
joints, MCP joints, elbow, shoulders, and knees were found to 
be unremarkable.  The examiner stated, at the time of this 
examination, that he saw no sign of any significant arthritis 
or systemic connective tissue disorder.  Similarly, the 
subsequent VA arranged examination in June 1995 showed the 
veteran's wrists, elbows, shoulders, knees, hips, and ankles 
were normal with no swelling, tenderness, or limitation of 
motion.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his polyarthritis for 
the period from July 5, 1994, to April 19, 1999. Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his polyarthritis is manifest by 
multiple joint pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
multiple joint pain which would warrant a schedular rating in 
excess of the 20 percent evaluation for the period from July 
5, 1994, to April 19, 1999.  There is no objective medical 
evidence to show that pain on movement of a joint, flare-ups 
of such pain, weakened movement, excess fatigability, 
incoordination, excess movement of a joint, or any other 
symptoms or clinical findings, results in any additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent at this time.  As detailed above, the 
physicians who examined the veteran noted his complaints of 
multiple joint pain, but found little or no objective 
evidence of impairment on medical examination.  Therefore, 
the factors to be considered pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide any basis for a rating in 
excess of 20 percent for the pertinent period.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's polyarthritis met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 20 percent for the period from July 5, 1994, to 
April 19, 1999.

B.  As of and since April 20, 1999

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his polyarthritis for 
the period as of and since April 20, 1999.

The evidence clearly shows that, on April 20, 1999, the 
veteran was transported via ambulance to emergency room 
treatment due to right ankle pain attributed to his service-
connected polyarthritis.  Moreover, by his July 1999 
statement, and at an October 1999 VA medical examination, the 
veteran reported that since April 1999 he had been 
transported to the hospital on five occasions via ambulance 
and automobile for emergency treatment of his polyarthritis.  
Further, the medical records for the period as of and since 
April 20, 1999, reflect that the veteran's polyarthritis has 
been manifested by pain, limitation of motion of the joints 
affected, and that he has had episodes of exacerbation.  

Based upon a thorough review of the medical records on file, 
the Board finds that, with the possible exception of the 
April 20, 1999, flare-up of right ankle pain, the veteran's 
polyarthritis exacerbations are not severely incapacitating.  
The Board notes that records from May 1999 noted that the 
veteran had experienced a flare-up of his polyarthritis, but 
that it was now substantially better.  While he was noted to 
have impairment of the wrists, his other joints had good 
range of motion.  Similarly, subsequent records from June 
1999 note impairment of the left shoulder, hands and wrist, 
but good range of motion in the hips, knees, and ankles.  
Records from September 1999 note, in part, that the veteran 
had been doing "pretty well" overall since his last visit.  
On the October 1999 VA medical examination, the veteran's 
joints, with the exception of the right shoulder, showed no 
evidence of ankylosis, pain, or lack of movement against 
gravity.  The examiner also stated that, except for the 
shoulder, the findings were subjective.  While records from 
December 1999 and January 2000 note that the veteran had been 
doing poorly, medical evidence beginning in March 2000 
reflects that the veteran showed improvement with new 
medication.  In fact, records from July 2000 noted that the 
veteran was doing better overall.  Although he did have an 
occasional flare-up, it lasted only a day or two.
The Board also notes that none of the medical records on file 
reflect that the veteran's polyarthritis has resulted in 
symptoms such as weight loss and anemia.  Further, the 
October 1999 VA examination specifically noted that there 
were no constitutional symptoms with his joint condition.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for the period as of and 
since April 20, 1999.  In making this determination, the 
Board was cognizant of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, as well as the concept of "staged" ratings 
pursuant to Fenderson, supra.  However, despite the veteran's 
complaints of multiple joint pain, a review of the competent 
medical evidence for this pertinent period does not contain 
any objective evidence that there was or that there will be 
any distinctive periods by which it can be factually 
ascertained that the veteran had functional impairment 
attributable to his polyarthritis that would warrant a rating 
in excess of 40 percent.  There is no objective medical 
evidence to show that pain on movement of a joint, flare-ups 
of such pain, weakened movement, excess fatigability, 
incoordination, excess movement of a joint, or any other 
symptoms or clinical findings, results in any additional 
functional limitation to a degree that would support a rating 
in excess of 40 percent at this time.

Inasmuch as the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 40 percent for the 
period as of and since April 20, 1999, the preponderance of 
the evidence is against his claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz, supra.

C.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The record reflects that the RO determined that the veteran's 
polyarthritis did not warrant consideration of an 
extraschedular rating by the January 2000 Supplemental 
Statement of the Case.  Here, the Board concurs with the 
finding that the veteran's polyarthritis is adequately 
compensated by the assigned schedular ratings, and does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The medical records on file reflect 
that while he has been treated numerous times on an 
outpatient basis, his polyarthritis has not resulted in 
frequent periods of hospitalization.  

With respect to the issue of marked interference with 
employment, the Board notes that the veteran has contended 
that he is unemployable due to his polyarthritis.  The 
evidence in support of this contention includes the March 
1994 SSA ALJ decision, as well as the private medical 
statement from January 2000.  The Board also notes that in 
VAOGCPREC 6-96 (August 16, 1996), VA General Counsel stated 
that in determining whether a claim for a TDIU under 38 
C.F.R. § 4.16 is raised by the record, the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service-
connected disabilities.  Moreover, the General Counsel stated 
that in such instances where the appealed issue concerns 
entitlement to an increased rating for a service-connected 
disability, the Board would have jurisdiction to address as a 
component of the increased rating claim, the question of 
entitlement to a TDIU provided the claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  However, the veteran withdrew from 
consideration the issue of entitlement to a TDIU at the June 
1995 personal hearing.  Accordingly, the Board will not 
address it at this time.

The Board also notes that the veteran indicated that he was 
capable of normal activities in between flare-ups.  Further, 
the Board reiterates that the medical records since March 
2000 indicate that the veteran has done well on new 
medication.  Therefore, the Board finds that the evidence 
does not show marked interference with employment so as to 
warrant an extraschedular rating.

II.  Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Duty, other than full-time duty, performed by a 
member of the National Guard of any State, is considered to 
be inactive duty training.  38 C.F.R. § 3.6(d)(4).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

VA regulations also provide that hypertension, manifested to 
a compensable degree within one year after separation from 
service may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Prior to January 12, 1998, the minimum 
compensable rating of 10 percent was warranted if diastolic 
pressure was predominantly 100 or more.  Effective January 
12, 1998, a 10 percent disability rating is warranted when 
the diastolic pressure is predominantly 100 or more; the 
systolic pressure is predominantly 160 or more; or the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  In short, the "new" 
version of Diagnostic Code 7101 includes the same criteria as 
the "old" version, as well as provides additional criteria 
for a compensable rating.  Thus, it would appear that the 
"new" version is more beneficial to determining whether the 
veteran is entitled to a grant of service connection for 
hypertension on a presumptive basis.  See Karnas, supra.

Background.  The veteran has contended that he developed 
hypertension secondary to his service-connected 
polyarthritis, to include as due to the medication received 
as treatment for this disability.

The veteran's service medical records show no treatment for 
or a diagnosis of hypertension during military service.  His 
vascular system was clinically evaluated as normal on service 
examination conducted in June 1973, July 1977, July 1981, 
July 1985, July 1989, and May 1991.  Blood pressure readings 
(systolic/diastolic) on these examinations were as follows: 
122/74; 162/72; 102/60; 130/80; 110/68; and 132/74, and 
possibly 135/74, on the May 1991 examination.  Further, on 
Reports of Medical History dated in June 1973 and May 1991, 
the veteran indicated that he had never experienced high or 
low blood pressure.

The post-service medical records show treatment on various 
occasions for hypertension.  Among other things, the records 
reflect that the veteran first experienced blood pressure 
problems in conjunction with his treatment for right ankle 
pain in December 1991.  

The medical records note that the veteran first experienced 
right ankle pain on December 13, 1991.  Records from that 
date show a blood pressure reading of 136/90, and make no 
mention of hypertension.  However, records dated December 16, 
1991, note that his ankle pain was completely gone, but that 
he apparently had some blood pressure problems over the 
weekend.  It was noted that he was on Indocin, which might 
have "played with" his blood pressure "a little bit".  
Even though he was normal when he was at the facility for 
treatment, his blood pressure became elevated and was 
measured as 190/102.  Indocin was discontinued until another 
doctor had regulated his blood pressure.

Additional records from December 1991 note a blood pressure 
readings of 152/98.  His prior reading of 190/102 was also 
noted.  Assessment was new onset of hypertension.

A January 1992 consultation report noted, in part, that the 
veteran was started on Calan SR 180 mg q per day after the 
findings of elevated blood pressure.  His blood pressure 
improved, but he developed arthritis type complaints in both 
his wrists on different days.  

Additional records from January 1992 note blood pressure 
readings of 140/84 and 150/89, and show an assessment of 
hypertension.  Blood pressure readings from later that same 
month include 138/80 and 130/80.

Records from February to September 1992 note the following 
blood pressure readings: 130/84, 130/70, 140/88, 124/80, 
140/88, 132/68, 124/68, 136/78, 108/64, 110/60, 110/70, 
100/60, 120/70, 136/66, 140/80, and 120/60.

At a September 1992 VA general medical examination, the 
veteran reported, in part, that he had had hypertension in 
December 1991, following injection of Cortisone into his 
ankle which was extremely painful and caused an anxiety 
attack.  He reported that he was put on blood pressure 
medicine for about a month, which had since been 
discontinued, and his pressure had since been within normal 
limits.  Cardiac examination was within normal limits, and 
there was no evidence of peripheral vascular disease.  
Further, the veteran's pulse was noted to be 68, and his 
respiration 15.  Blood pressure readings from this 
examination were 128/76, 130/74, and 132/76.  Diagnosis 
following examination included history of temporary 
hypertension, now normotensive without treatment.

The September 1992 VA Persian Gulf examination also noted 
that the veteran was treated for ankle pain in December 1991, 
for which he was given an injection of Cortisone, and two 
days later his blood pressure spiked up to 190/102.  It was 
further noted that he was treated for his high blood 
pressure, that it came back down to normal, and the 
medication was stopped.  Blood pressure on this examination 
was 140/82.  Moreover, this examination does not show a 
diagnosis of hypertension.

Medical records from October 1992 to June 1993 note the 
following blood pressure readings: 132/76, 150/80, 132/76, 
138/80, 140/80, 130/80, and 130/70.  These records primarily 
concern treatment for the veteran's polyarthritis, and do not 
appear to show any treatment for hypertension.  Records from 
January 1993 do note a positive history of hypertension x 1 
year.  Records from July 1993 reflect that the veteran 
complained of light headedness with a minimal amount of 
nausea.  He reported that he had a similar episode a year 
earlier, at which time he was treated with Calan for a month 
for high blood pressure.  He further reported that his normal 
blood pressure was 125/74.  Blood pressure readings on this 
examination were 184/95, and 153/81.  Diagnoses included 
elevated systolic blood pressure.

Subsequent records from August to October 1993 note the 
following blood pressure readings: 140/98, 130/80, and 
140/90.  Records from May 1994 note a blood pressure reading 
of 140/86.

Records from November 1994 note a blood pressure reading of 
146/86.  Subsequent records from December 1994 note blood 
pressure readings of 176/88, 173/101, 174/104, 190/102, 
176/105, and 180/83.  These records also note that the 
veteran reported that his blood pressure at home was 174/104, 
and blood pressure readings for both arms was 140/75.  
Diagnosis was hypertension (labile).  

Records from January 1995 note a blood pressure reading of 
148/90.

At the June 1995 personal hearing, the veteran contended that 
his hypertension was due to the multiple medications he had 
received for treatment of his polyarthritis.  It was 
requested that a medical opinion be obtained which addressed 
the etiology of the veteran's hypertension.  Further, the 
veteran testified that there was no history of hypertension 
in his family, and that he was not diagnosed with 
hypertension prior to his service in the Persian Gulf War.

As noted above, the veteran underwent a VA arranged 
examination in June 1995.  Among other things, it was stated 
that the veteran had elevated blood pressure noted about 
January 1992, that he was taking mediations for his blood 
pressure, and that blood pressure on examination was 140/80.  
Following examination of the veteran, the examiner stated 
that it was his opinion that the veteran's hypertension was 
not due to gold treatment or his steroid injections of his 
joints.

Records following the June 1995 VA medical examination 
continue to note treatment for hypertension on various 
occasions, including, but not limited to, records dated in 
September and October 1995, January to March 1996, August 
1996, December 1996, September 1998, and March 1999.  
However, these records contain no competent medical opinion 
which causally relates the veteran's hypertension to his 
military service, to include as secondary to his service-
connected polyarthritis and the treatment therefor.

At the August 2001 hearing, the veteran's representative 
noted that they did not have any argument to present at that 
time concerning the claim of service connection for 
hypertension.


Analysis.  In the instant case, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
hypertension may be presumed to have been incurred during 
active service.

The evidence on file reflects that the veteran was diagnosed 
with hypertension in December 1991.  Records from that date 
note a blood pressure of 190/102, and it was indicated that 
it was secondary to medication for his service-connected 
multiple joint disorder.  That medication was discontinued 
but additional records from December 1991 note a blood 
pressure readings of 152/98, and the assessment at that time 
was new onset of hypertension.  The veteran's service medical 
records, or medical evidence from his first post-service 
year, do not show that he had diastolic pressure that was 
predominantly 100 or more; or that systolic pressure was 
predominantly 160 or more; or that the veteran had a history 
of diastolic pressure predominantly 100 or more which 
required continuous medication for control. 

Medical records prior to, and the months following, December 
1991 reflect diastolic readings below 100, and systolic 
readings below 160.  Although the veteran was given 
medication because of his December 1991 elevated blood 
pressure readings, this was discontinued once the readings 
returned to normal.  The Board also notes that the September 
1992 VA general medical examination diagnosed history of 
temporary hypertension, now normotensive without treatment.  
Moreover, the only competent medical opinion to address the 
etiology of the veteran's hypertension is that of the 
physician who conducted the June 1995 VA medical examination.  
As mentioned above, this physician stated that it was his 
opinion that the veteran's hypertension was not due to gold 
treatment or his steroid injections of his joints.  Further, 
this was the second time this physician had evaluated the 
veteran.  Although he did not specifically state that he had 
reviewed the veteran's medical records, the summary of the 
veteran's medical history for both the June 1994 and June 
1995 examinations are consistent with the medical records, 
including the elevated blood pressure readings in December 
1991.  In short, this physician was familiar with both the 
veteran's medical history, his medical history, as well as 
the basis of his claim of service connection for 
hypertension.  Thus, this physician had a sufficient 
foundation upon which to base his opinion, and essentially 
concluded that the disability was not secondary to the 
service-connected polyarthritis, to include the multiple 
medications received as treatment therefor.  No competent 
medical evidence is on file which refutes this opinion.  

The question remains whether the veteran's hypertension may 
be presumed to have been incurred during active service.  As 
noted above, the veteran's service medical records, or 
medical evidence from his first post-service year, do not 
show that he had diastolic pressure that was predominantly 
100 or more; or that systolic pressure was predominantly 160 
or more; or that the veteran had a history of diastolic 
pressure predominantly 100 or more which required continuous 
medication for control.   Nevertheless, the only blood 
pressure readings that were recorded during December 1991, 
well within the first year of service, were elevated, and one 
reading had both the systolic and diastolic readings were 
above the 160 and 100 readings noted above.  While treatment 
for hypertension was discontinued shortly after those 
elevated readings, records following the June 1995 VA medical 
examination continue to note treatment for hypertension on 
various occasions, including, but not limited to, records 
dated in September and October 1995, January to March 1996, 
August 1996, December 1996, September 1998, and March 1999.  
While these records contain no competent medical opinion 
which causally relates the veteran's hypertension to his 
military service, it is the Board's judgment that the medical 
evidence is in relative equipoise as to whether the veteran's 
current hypertension was manifested to a degree of 10 percent 
disabling within one year of service and is linked to his 
current hypertension.  In support of this conclusion, the 
Board again notes the veteran's elevated blood pressure 
readings well within one year of service, to include 190/102, 
his being treated with medication for hypertension during 
that time, and, while that treatment was discontinued, within 
a few years, a firm diagnosis of hypertension had been 
established, which necessitated ongoing treatment.

For the reasons stated above, the Board finds that the 
veteran is entitled to a grant of service connection for 
hypertension on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309, 4.104, Diagnostic Code 7101.  


ORDER

Entitlement to a rating in excess of 20 percent for 
polyarthritis for the period from July 5, 1994, to April 19, 
1999, is denied.

Entitlement to a rating in excess of 40 percent for 
polyarthritis as of and since April 20, 1999, is denied.

Entitlement to service connection for hypertension is 
granted.





REMAND

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

In Gallegos v. Gober, 14 Vet. App. 50 (2000), the Court 
invalidated part of the definition of what constitutes a 
Notice of Disagreement set forth in 38 C.F.R. § 20.201.  
Specifically, that portion of the definition which required a 
claimant to indicate a desire for appellate review.  The 
Court found that this requirement was not stated in the 
governing statutory provision, 38 U.S.C.A. § 7105.  Instead, 
the statute specifies five elements for a Notice of 
Disagreement, including that it must (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction (AOJ) (§ 7105(d)(2)); (2) be filed in writing (§ 
7105(b)(1), (b)(2)); (3) be filed with the AOJ (§ 
7105(b)(1)); (4) be filed within one year after the date of 
mailing of notice of the RO decision (§ 7105(b)(1)); and (5) 
be filed by the claimant or the claimant's authorized 
representative (§ 7105(b)(2)).  The only content requirement 
is an expression of "disagreement" with the decision of the 
RO.  Id.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  Once a Statement of the Case is issued, 
the claimant must then file a Substantive Appeal within 60 
days from the date the Statement of the Case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).

Service connection was denied for multiple disabilities 
claimed as due to an undiagnosed illness by an April 1998 
rating decision.  The veteran was informed of this decision 
by correspondence dated April 30, 1998.  

In a statement received by the RO on April 15, 1999, the 
veteran made specific reference to the April 1998 rating 
decision, as well as the correspondence dated April 30, 1998.  
He also noted that he was aware that a disagreement regarding 
a VA decision had to have been initiated and a properly 
completed 1-9 form had to be completed and submitted within 
one year from date of notification of a VA rating decision.  
Therefore, he stated that he was submitting "this...NOD and 
request a SOC in order to properly formulate an appeal."  

The Board finds that the veteran's April 15, 1999, clearly 
constitutes a valid Notice of Disagreement under 38 C.F.R. 
§ 20.201, as well as the Court's holding in Gallegos, supra.  
However, a review of the evidence assembled for the Board's 
review does not show that a Statement of the Case was ever 
issued to the veteran regarding the undiagnosed illness 
claims denied by the April 1998 rating decision.  
Consequently, these claims must be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 71050(d)(l); 38 
C.F.R. §§ 19.26, 19.29, and 19.30.  Once the RO issues a 
Statement of the Case regarding the undiagnosed illness 
claims, the veteran will be able to obtain appellate review 
by filing a Substantive Appeal, if it is his desire to do so.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
regarding the undiagnosed illness claims that were denied by 
the April 1998 rating decision.

For the reasons stated above, this case is REMANDED for the 
following:

The RO must furnish the veteran and his 
representative with a Statement of the 
Case which addresses the issues of 
entitlement to service connection for 
adjustment disorder with depressive 
features; alopecia with seborrheic 
dermatitis of scalp; gastroenteritis; 
lichen planus; vasomotor rhinitis, 
paroxismal nocturnal dyspnea, and 
bronchitis; postoperative mandible torus 
reduction; and neurologic signs and 
symptoms, night sweats, and erectile 
dysfunction, all of which were claimed as 
due to undiagnosed illness.  This 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.  Further, the veteran should be 
informed that he must file a timely 
Substantive Appeal as to these issues if 
he wishes the Board to consider them.

If the veteran perfects an appeal as to any of the issues 
listed in the Statement of the Case, the claims file should 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

